 


114 HRES 444 EH: Providing for consideration of the bill (H.R. 3495) to amend title XIX of the Social Security Act to allow for greater State flexibility with respect to excluding providers who are involved in abortions, and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 444 
In the House of Representatives, U. S.,

September 29, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3495) to amend title XIX of the Social Security Act to allow for greater State flexibility with respect to excluding providers who are involved in abortions, and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3495) to amend title XIX of the Social Security Act to allow for greater State flexibility with respect to excluding providers who are involved in abortions. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce or their respective designees; and (2) one motion to recommit with or without instructions.  2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of October 1, 2015. 
 
Karen L. Haas,Clerk.
